I concur in the judgment of reversal. I agree with the conclusion that the contracts for the purchase of stocks on margin, being void under the constitutional provision existing at the time said contracts were made, were not made valid by the subsequent amendment in effect *Page 471 
repealing the vitiating provision. And I agree that the stocks pledged to secure these void contracts belonged of right to the pledgor and the plaintiff is entitled to recover them. I express no opinion upon the proposition that the money paid upon the marginal contracts cannot now be recovered back by the plaintiff.
Angellotti, J., concurred with Justice Shaw.